675 S.E.2d 366 (2009)
HOSPIRA, INC.
v.
ALPHAGARY, INC.
No. 58P09.
Supreme Court of North Carolina.
March 19, 2009.
Jonathan C. Krisko, John R. Wester, Charlotte, Allen C. Schlinsog, Jr., Milwaukee, WI, for Hospira, Inc.
Bradley R. Kutrow, Brian Kahn, Charlotte, Monica E. Webb, for Alphagary, Inc.
The following order has been entered on the motion filed on the 6th day of February 2009 by Plaintiff for Pro Hac Vice Admission of Allen C. Schlinsog, Jr.:
"Motion Allowed by order of the Court in conference this the 19th day of March 2009."